Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Claims 1-3, 5-10, 12-15, 18, and 20-23 are pending.
	Claim 14 is withdrawn.
	Claims 1-3, 5-10, 12, 13, 15, 18, and 20-23 are under examination on the merits.

Rejections Maintained
35 U.S.C. 103(a)
The rejection of claims 1-3, 5-10, 12, 15, 18, 20, 21, and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), in view of Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of Immunology, 170: 4854-4861, 2003, in IDS from 05/05/2014), and Gegg et al. (US PG PUB 2007/0269369, publication date: 11/22/2007, in IDS from 05/05/2014) is maintained.

The rejection of claims 13 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Glennie et al. (WO 91/03493, international publication date: 03/21/1991, in IDS from 05/05/2014), Hoogenboom et al. (US PG PUB 2006/0160184, publication date: 07/20/2006, in IDS from 05/05/2014), Miller et al. (Journal of Immunology, 170: 4854-4861, 2003, in IDS from 05/05/2014), and Gegg et al. (US PG PUB 2007/0269369, publication date: 11/22/2007, in IDS from 05/05/2014), as applied to claims 1-3, 5-10, 12, 15, 18, 20, and 21, and further in view of Wüest et al. (Journal of Biotechnology, 92: 159-168, 2001) is maintained.

Nonstatutory Double Patenting
The provisional rejection of claims 1-3, 5-10, 12, 13, 15, 18, and 20-23, on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 13/591,010 in view of Wüest et al. (Journal of Biotechnology, 92: 159-168, 2001) is maintained. Applicant has requested that this rejection be held in abeyance at this point in prosecution.

Response to Arguments
In Applicant Arguments, dated 05/24/2022, Applicant asserts that “[t]he presently amended claims, in contrast, recite a specific antibody format for a bispecific antibody
that binds a T-cell activating antigen and a tumor antigen. In this format, the N-terminus of the first Fab fragment is connected through a peptide linker to the C-terminus the second Fab fragment, which binds a distinct antigen expressed on a different cell (e.g., a T-cell and a tumor cell). Thus, even if a skilled artisan would have considered adapting the trivalent molecule of Glennie into a linear configuration of Miller (which Applicant does not concede), there would have been no reasonable expectation that such a molecule could effectively bind distinct antigens expressed on different cells, as the present claims specify, because Miller’s N-to-C-terminally arranged Fab fragments bound the same antigen.”
Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated in the Non-Final Rejection, dated 11/24/2021, “at p. 10, Glennie et al. teach a bispecific antibody that comprises three Fab fragments (a trivalent, bispecific antibody), wherein one Fab fragment binds CD3 and the other two Fab fragments bind a target, such as a tumor antigen. In view of the teachings of Miller et al. it is submitted that one of ordinary skill in the art would have had ample motivation to arrange the Fab fragments comprised within the bispecific antibody of Glennie et al. in a linear format. Miller et al. suggest that different multivalent antibody formats will demonstrate different biological properties, and at p.4860, Miller et al. suggest that in some instances, larger multivalent antibody formats may be preferred, while smaller multivalent antibody formats may be preferred in other settings, for example, when a short half-life is desired. As such the preferred multivalent antibody format will change depending upon the clinical setting. Given that both the antibody of Glennie et al. and the multivalent antibody format L3 of Miller et al. comprise three Fab fragments, one of ordinary skill in the art would have been motivated to arrange the multiple Fab fragments of Glennie et al. in the linear L3 arrangement of Miller et al., because one of ordinary skill in the art would have had a reasonable expectation that the resultant bispecific antibody would have potentially advantageous properties compared to the bispecific antibody of Glennie et al. Furthermore given that the bispecific antibody of Glennie et al. and Miller et al. comprises Fab fragments that are separated by a linker, absent evidence to the contrary, it is the Examiner’s position that said linker would provide adequate spacing of said Fab fragments such that the bispecific antibody of Glennie et al. and Miller et al. could simultaneously bind CD3 on T cell and a tumor antigen.”
Applicant further asserts that “[s]imilarly, Hoogenboor’s alleged general suggestion that incorporating a crossFab region might improve ‘certain biological properties’ ‘for at least some Fab fragments’ fails to explain why a skilled artisan would have incorporated a crossFab region with the multispecific conjugates of Glennie, the linear constructs of Miller, or any possible combination of these formats. In previous replies, Applicant noted that Hoogenboom provides no reasonable expectation that the present invention could have been successfully obtained by incorporating a crossFab into a linear, T-cell activating bispecific antibody. The Office continues to dismiss the argument, stating that one of skill in the art would have no reason to actively avoid the modifications of Hoogenboom because Hoogenboom teaches that incorporating a crossFab may alter biological behavior. Current Office Action, page 6… With respect to Hoogenboom, Applicant first notes that the mere possibility that an outcome may occur does not rise to the level of a reasonable expectation of success. Further, Applicant maintains that a fair reading of Hoogenboom would not suggest the Hoogenboom approach for Applicant’s purpose. Hoogenboom teaches swapping heavy and light chain portions of a Fab fragment to alter affinity and specificity of a Fab fragment. This is the exact opposite of the intent of Applicant’s invention. The T-cell activating bispecific antibody format of claim 1 is advantageous because it preserves the affinity, specificity, and biological function of its Fab fragments, while substantially enhancing manufacturing efficiency. Thus, Hoogenboom fails to support the present combination of references and certainly provides no reasonable expectation of the present invention’s success in preserving a bispecific antibody’s affinity, specificity, and biological function.”
Applicant’s arguments have been fully considered but are not deemed persuasive. As indicated in the Final Rejection, dated 03/08/2019, at [0101], Hoogenboom et al. teach that “[a]ntibodies in which the variable regions are swapped may be functionally non-equivalent and yield a more diverse, unnatural or different spectrum of antigen binding or biological activity… Besides the effects of the exchange of the heavy and light chain genes on affinity and/or specificity, the swapping may alter the antibody flexibility and impact the biological behavior.” Based upon the teachings of Hoogenboom etal., one of ordinary skill in the art would reason that for at least some Fab fragments, certain biological properties, such as antigen affinity, would be improved upon modifying a parental Fab fragment to a CrossFab configuration. Therefore one of ordinary skill in the art would reason that by modifying one or more of the Fab fragments of the bispecific antibody of Glennie et al. to a CrossFab configuration, the resultant bispecific antibody will possess biological properties that are similar or even improved over those of the original bispecific antibody of Glennie et al. As such the teachings of Hoogenboom et al. would have provided ample motivation for one of ordinary skill in the art to make a CrossFab modification to the bispecific antibody of Glennie et al., because said modification would have reasonably been expected to preserve the advantageous properties of the bispecific antibody of Glennie et al.”
Applicant also states that “the Office’s assertion that it would have been reasonable for a skilled artisan to swap heavy and light chain Fab portions to generate a diverse spectrum of Fabs, of which at least some resulting Fabs would be expected to exhibit improved properties, amounts to a suggestion that a skilled artisan should simply “try each of numerous possible choices until one possibly arrived at a successful result.” In re Stepan, 868 F.3d at 1347. Such rationale cannot establish a reasonable expectation of success and cannot support a prima facie case of obviousness.” This argument has been fully considered but is not deemed persuasive. Even though there are multiple CrossFab arrangements of the bispecific antibody of Glennie et al., the number of combinations is finite, and as detailed above, one of ordinary skill in the art would have been motivated to prepare CrossFab modifications of the bispecific antibody of Glennie et al., because there would have been a reasonable expectation that the resultant bispecific antibody will possess biological properties that are similar or even improved over those of the original bispecific antibody of Glennie et al.
Applicant further asserts that “Gegg fails to remedy the deficiencies discussed above in teaching or suggesting an antibody format of the present claims, which includes a peptide linker to connect the N-terminus of one Fab fragment to the C-terminus of another. As acknowledged by the Office at page 6 of the Office Action, Gegg relates to Fc domain conjugation. Gegg suggests polyglycine linkers specifically for the purpose of conjugating protein or peptide therapeutics to an Fc domain, for example, to increase serum half-life. Nowhere does Gegg suggest peptide linkers for the purpose of joining Fc-free Fab fragments. Accordingly, Gegg would not have motivated a skilled artisan to use the disclosed linkers to join Fab fragments, much less to join two different Fab fragments with a peptide linker in an N- to C-terminal arrangement to arrive at a linear, Fc-free T-cell-activating bispecific antibody.” This argument has been fully considered but is not deemed persuasive. Even though Gegg et al. is primarily concerned with Fc domain conjugation, one of ordinary skill in the art would appreciated that the peptide linkers of Gegg et al. could be used to properly space the Fab fragments comprised within the bispecific antibody of Glennie et al., Hoogenboom et al., and Miller et al. such that said Fab fragments could bind their respective antigens.
With respect to the teachings of Pastan et al., Applicant asserts that “[t]he comparison in Pastan differs in a material way from the comparison provided by the crossFab-containing linear bispecific antibodies and the (ScFv)2 constructs in the Examples of the specification. Pastan begins with an scFv molecule -- that is, a molecule having a VH region and a VL region. Pastan then introduces an artificial disulfide bond into the scFv construct to generate the ‘dsFv’ molecule exhibiting reduced aggregation. In particular, cysteines were introduced at position 44 of the VH region and position 105 of the VL region. In other words, the variable regions of the Pastan dsFv construct differ from those of the Pastan scFv construct, and the difference in observed aggregation was correlated with this difference in the VH/VL sequences… In contrast, in Applicant’s crossFab-containing linear bispecific antibodies, the VH and VL sequences are identical to those of the comparator (ScFv)2 constructs. Unlike Pastan, therefore, the resultant and dramatic decrease in aggregation cannot be explained by sequence variation in the VH or VL region - indeed, the variable chain sequences, including those outside the CDR sequences, are identical… As such, one skilled in the art, based on a reading of Pastan, would have expected both of Applicant’s constructs - constructs having identical VH and VL regions -- to be equally aggregation prone. This, however, was surprisingly not the case.” In view of these arguments, it appears that the teachings of Pastan et al. are not sufficient to demonstrate that the claimed invention does not demonstrate unexpected properties. As indicated by Applicant, the scFv construct and the dsFv construct of Pastan et al. have slightly different VH/VL amino acid sequences, and these VH/VL differences likely explain the tendency of the dsFv construct of Pastan et al. to resist aggregation, at least because the VH/VL changes introduced into the dsFv construct allow for the formation of a disulfide bonds, which lead to reduced aggregation. As such the teachings of Pastan et al. are not sufficient to demonstrate that the reduced aggregation observed in experiments with the claimed crossover Fab-containing linear bispecific antibody would not have been unexpected.
Applicant further asserts that “the present specification provides a comparison of the claimed linear Fab-crossFab configuration and the (scFv)2 control. Remarkably, the crossFab-containing linear bispecific antibodies far exceeded the solubility of the (scFv)2 molecules. After a single purification step, the (ScFv)2 control exhibited 80% aggregation, whereas the crossFab-containing linear bispecific antibody exhibited only 13.8% aggregation after the same purification procedure, representing greater than a five-fold reduction in aggregation. The reduction in aggregation was even more pronounced for the (Fab)2-crossFab and Fab-crossFab-Fab constructs which exhibited only 3.6% and 1.7% aggregation. See the specification as filed, e.g., at Example 2, page 78; and at Example 7. This dramatically reduced aggregation profile represents an unexpected advantage of the presently claimed linear crossover Fab-containing bispecific antibodies, relative to alternative single-chain-based molecules.”
These arguments have been fully considered but are not deemed persuasive. Examples 2 and 7 of the specification demonstrate the reduction in aggregation for a bispecific crossFab molecule comprising a Fab that binds CD3 (a T cell activating antigen) and MCSP (a tumor antigen). Based upon the data presented above, it is submitted that Applicant has demonstrated evidence of an unexpected result; however this unexpected result was obtained using a bispecific crossFab molecule comprising a Fab that binds CD3 (a T cell activating antigen) and MCSP (a tumor antigen). The claims are drawn to a bispecific crossFab molecule comprising any T cell activating antigen and any tumor antigen. Therefore Applicant’s evidence of an unexpected result is not commensurate in scope with the claims. Furthermore there is no showing that the full scope of a bispecific crossFab molecule comprising any T cell activating antigen and any tumor antigen would demonstrate the unexpected result observed with a bispecific crossFab molecule comprising a Fab that binds CD3 (a T cell activating antigen) and MCSP (a tumor antigen). The claim rejections under 35 U.S.C. 103 have therefore been maintained.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F 9:00 am - 6:00 pm EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NELSON B MOSELEY II/Examiner, Art Unit 1642